Citation Nr: 0823767	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  06-29 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder, diagnosed as pes planus. 



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel




INTRODUCTION


The veteran had active service from July 1976 until June 
1982. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  


FINDINGS OF FACT

1.  At entrance to active duty service, the veteran's feet 
were normal on examination.

2.  Service treatment records show findings of chronic pes 
planus.  

3.  Chronic pes planus continued to be shown after separation 
from service.  


CONCLUSION OF LAW

A bilateral foot disorder, pes planus, was incurred in active 
service.  38 U.S.C.A. §§ 1131, 1132, 5103(a), 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
analysis below will focus specifically on what the evidence 
shows, or fails to show.  

In considering the veteran's claim for service connection for 
a bilateral foot disorder, the Board begins by considering 
whether the veteran's acquired disability existed prior to 
service.  In this regard, a veteran will be considered to 
have been in sound condition when examined, accepted and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, 
and enrollment into service, or where evidence or medical 
judgment is such as to warrant a finding that the disease or 
injury existed before acceptance and enrollment.  See 38 
U.S.C.A. § 1132.

In assessing whether the veteran was in sound condition upon 
entry to service, the veteran's service treatment records 
have been reviewed.  His enlistment examination in September 
1976 revealed normal feet findings.  He denied foot trouble 
in a report of medical history completed at that time.  
Because the entrance examination did not show any foot 
disability, he is presumed to be sound at time of entrance 
into active duty.  Moreover, the claims file does not contain 
clear and unmistakable evidence to rebut such presumption. 

The service treatment records reflect several medical visits 
associated with the veteran's bilateral foot disorder.  A 
service treatment record from January 1979 reflects diagnosis 
of pes planus. In April 1982, just shortly prior to 
discharge, the veteran underwent a separation examination, 
which noted that function of the feet was normal however, the 
examiner commented in the notes section of the examination  
that the veteran had foot trouble.  Additionally, in a report 
of medical history associated with the separation examination 
the veteran commented that he did have foot trouble. 

The Board acknowledges the in-service treatment referable to 
a bilateral foot disorder.  As the service treatment records 
reflect continuous medical treatment for a bilateral foot 
disorder, the Board finds that a chronic bilateral foot 
disorder was shown in service.  

Next, post-service evidence reflects complaints and treatment 
for pes planus confirming the veteran's on-going bilateral 
foot treatment.  

In the veteran's August 2006 substantive appeal, he stated 
that he has suffered from bilateral chronic foot pain and 
disability since he injured his feet in-service.  In this 
regard, the Board notes that he is competent to give evidence 
about what he experienced; for example, he is competent to 
discuss his current pain and other experienced symptoms. See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, 
lay evidence concerning continuity of symptoms after service, 
if credible, is ultimately competent, regardless of the lack 
of contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  

The Board finds that because there is documentation of 
continued complaints and treatment for pes planus, albeit 
twenty years post-service, the veteran is credible to 
demonstrate continued bilateral foot symptomatology.  Based 
on the foregoing, the post-service clinical records reveal a 
continuity of bilateral foot symptomatology. 

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected.  38 C.F.R. § 
3.303(b)  Given that the evaluation of the veteran's feet was 
normal at the time of entrance into active duty, a chronic 
bilateral foot disorder was noted in service, and chronic pes 
planus has been documented following service, in addition to 
the veteran's statement that he has suffered from continuous 
bilateral foot problems since service, the Board finds 
entitlement to service connection for a bilateral foot 
disorder is warranted. 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  


ORDER

Service connection for a bilateral foot disorder, diagnosed 
as pes planus is granted.




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


